           IN THE UNITED STATES DISTRICT COURT FOR THE
                  WESTERN DISTRICT OF OKLAHOMA


 ANDRIA SALDA,                             )
                                           )
                Plaintiff,                 )
                                           )
 -vs-                                      )      Case No. CIV-19-1093-F
                                           )
 METLIFE INVESTORS USA                     )
 INSURANCE COMPANY, a                      )
 Delaware Corporation,                     )
                                           )
                Defendant.                 )


                                       ORDER

        The court has a duty to inquire into its own jurisdiction. Tuck v. United
Services Automobile Association, 859 F.2d 842 (10th Cir. 1988).
        The complaint purports to base this court’s subject matter jurisdiction on
diversity of citizenship pursuant to 28 U.S.C. § 1332. The complaint is deficient in
this regard, however, because it fails to adequately set out facts in support of
jurisdiction.
        1. The complaint alleges that this action is brought by Andria Michelle Salda.
But the complaint does not allege the specific state in which Ms. Salda is a citizen.
Ms. Salda’s specific state of citizenship (which is not necessarily the same thing as
her state of residence) must be alleged.
        2. The citizenship of a corporation is determined by the state in which the
corporation was incorporated, and the state in which the corporation has its
principal place of business. 28 U.S.C. § 1332(c)(1). Both must be alleged. See,
Simmons v. Rosenberg, 572 F. Supp. 823 (E.D. N.Y., 1983) (merely averring that
a party is a citizen of a state “other than” a named state is clearly insufficient to
establish diversity jurisdiction; diversity must be alleged with detail and with
certainty). The complaint alleges that defendant’s principal place of business is in
Delaware, so that requirement is met. The complaint, however, does not allege the
state in which defendant is incorporated.1 That information must be alleged.
        Plaintiff, as the party invoking this court’s jurisdiction, is DIRECTED to
file a First Amended Complaint which provides the missing jurisdictional
information identified in this order. The First Amended Complaint is DUE within
fourteen days of the date of this order. Failure to comply may result in dismissal
of this action, without prejudice.
        DATED this 27th day of November, 2019.




19-1093p001.docx




1
  The caption indicates that defendant is a Delaware corporation, but the caption is generally not
considered a part of the pleader’s statement of the claim. The complaint alleges that defendant
is “licensed to do business in the State of Oklahoma,” but that allegation does not identify the
state in which defendant is incorporated.
